DETAILED ACTION
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions, which do not relate to a single general inventive concept under PCT Rule 13.1 because their shared technical feature does not make a contribution over the prior art. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11 and 18-20, drawn to an apparatus.
Group II, claims 12, 13, and 21, drawn to a method.
Group III, claims 14, 16, and 17, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because their shared technical feature does not make a contribution over the prior art, as explained below:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
A home appliance configured to run a water cycle, the home appliance comprising: a plasma generator configured to generate a cold atmospheric pressure plasma integrated into the water cycle to plasma activate water circulating in the home appliance, wherein the plasma generator is provided with a chlorine source to generate active chlorine species having a bleaching activity in the water circulating in the home appliance
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of BUSKE (WIPO Publication WO2014090755, as provided in IDS and translated by Espacenet) and Applicant’s Admitted Prior Art (AAPA).
BUSKE teaches a home appliance (washing machine or dishwasher, para. 0051-52, fig. 1 & 3) configured to run a water cycle (the washing machine or dishwasher is fully capable of running a water cycle), the home appliance comprising: a plasma generator (plasma source 36 or 124 or 198, fig. 2, 4-7, 9A-9B, para. 0193, 0237, 0267) configured to generate a cold atmospheric pressure plasma integrated into the water cycle to plasma activate water circulating in the home appliance (see para. 0069). BUSKE teaches the plasma generator is provided with an oxygen source to generate active oxygen species (see para. 0094-97) having a bleaching activity in the water (see para. 0028).
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determination, regardless of whether the admitted prior art would otherwise qualify as prior art under AIA  35 USC 102. See MPEP §§ 2152.03, 2129. According to Applicant’s Admitted Prior Art (AAPA), it’s well known in the art to use a plasma generator to generate active chlorine species, which has a bleaching activity, for washing goods like clothes (see specification at pg. 2 line 18-28). Using active oxygen species and using active chlorine species are considered analogous ways of providing bleaching effect (see specification at pg. 2 line 21-22).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BUSKE’s appliance to incorporate a chlorine source for the plasma generator, with reasonable expectation of generating active chlorine species, for several reasons. First, active chlorine species has the benefit of providing bleaching effect; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate a chlorine source for the plasma generator to generate active chlorine species. Second, BUSKE already teaches an oxygen source for the plasma generator to generate active oxygen species (see para. 0094-97), and active oxygen species is considered analogous to active chlorine species (see AAPA at pg. 2 line 21-22). Thus, incorporating a chlorine source for the plasma generator would yield the predictable result of generating active chlorine species. Third, it’s well known in the art to use a plasma generator to generate active chlorine species, which have a bleaching activity, for washing goods like clothes (see AAPA at pg. 2 line 18-28). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. A chlorine source, as incorporated into BUSKE, would yield the predictable results of allowing active chlorine species to be generated by the plasma generator. 
In the resulting modification of BUSKE, the chlorine source would allow the plasma generator to generate active chlorine species having a bleaching activity in the water circulating in the home appliance.
Group I and III lack unity of invention because even though the inventions of these groups require the technical feature of:
 . . . the plasma generator provided with a chlorine source . . . to generate active chlorine species having a bleaching activity in the water circulating in the home appliance
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of BUSKE and AAPA, as explained above.
Group II and III lack unity of invention because even though the inventions of these groups require the technical feature of:
 . . . a plasma generator provided with a chlorine source . . . 
to generate active oxygen species having a bleaching activity . . . 
to generate active chlorine species having a bleaching activity, in water circulating in a home appliance
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of BUSKE and AAPA, as explained above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 
Species A: the plasma generator is integrated at a sucking nozzle or a pressure outlet of a circulation pump (as recited in claim 3);
Species B: the plasma generator is integrated into a fresh water supply line (as recited in claim 4);
Species C: the plasma generator is integrated into a supply line of a reservoir for fresh and/or washing water (as recited in claim 5);
Species D: the plasma generator is integrated at an inlet site of a steam generating line (as recited in claim 6);
Species E: the plasma generator is integrated downstream of a water leakage safety system of a water supply pocket (as recited in claim 7);
Species F: the plasma generator is integrated downstream at an outlet of a water softener (as recited in claim 8)
Species G: the plasma generator is integrated in a metering unit (as recited in claim 9);
Species H: the plasma generator is integrated in a separated line of a water switch (as recited in claim 10).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: Claim 1.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A telephone call was made to KAREN HENCKEL on 4/4/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714